                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION - DAYTON

KARA SCHAUF,                                        CASE NO. 3:19-CV-00370

                                   Plaintiff,       (CASE NO. 2019 CV 03252 REMOVED
                                                    FROM MONTGOMERY COUNTY
vs.                                                 COURT OF COMMON PLEAS)
ESTES EXPRESS LINES, INC. D/B/A                     JUDGE ________________________
ESTES SUREMOVE, ET AL.
                                                    NOTICE OF REMOVAL TO
                                Defendants.         FEDERAL COURT BY DEFENDANT
                                                    ESTES EXPRESS LINES




TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
        SOUTHERN DISTRICT OF OHIO, WESTERN DIVISION

        Pursuant to 28 U.S.C. §1441 and §1446, Defendant Estes Express Lines, incorrectly

identified as Estes Express Lines, Inc. d/b/a Estes SureMove, hereby gives notice of the removal

of the above-referenced matter from the Common Pleas Court of Montgomery County, Ohio, in

which it is now pending, to the United States District Court for the Southern District of Ohio,

Western Division - Dayton.

        FIRST: This is a personal injury action that was filed in the Common Pleas Court of

Montgomery County, Ohio on July 12, 2019, bearing Case No. 2019 CV 03252. The Complaint

names two defendants, Estes Express Lines, Inc., d/b/a Estes SureMove (“Estes Express Lines”)

and James Crowl.

        SECOND: Estes Express Lines was served with the Summons and Complaint on July 16,

2019.

        THIRD: James Crowl was served with the Summons and Complaint on July 18, 2019.
       FOURTH: Plaintiff Kara Schauf alleges that on July 15, 2017, at approximately 1:00

a.m., she was driving a Ford Escape in the northbound lane of Meadow Drive in Mason, Ohio

when she collided with a semi-trailer owned by Estes Express that was parked along the curb in

front of James Crowl’s residence. A copy of the Complaint is attached hereto as Exhibit A.

       FIFTH: In her Complaint, Plaintiff alleges she sustained “significant facial wounds, pain,

suffering, and permanent disfigurement.” During the discovery phase of this lawsuit, Plaintiff

was issued interrogatories asking for Plaintiff’s medical providers, past and future medical

treatment, past and future medical expenses, and related issues. In response to these

interrogatories, Plaintiff referred to a pre-suit demand letter sent by her attorney that outlines

these items, argues for uncapped non-economic damages, states that Plaintiff incurred medical

expenses as a result of the subject incident in the amount of $44,497.14, and states that “we value

the non-economic damages [Plaintiff] sustained as a result of the subject incident in the amount

of $265,000.00.”

       SIXTH: Plaintiff’s allegations regarding her physical injuries, expenses for past and

future medical care constitute an amount in controversy that exceeds $75,000.00 exclusive of

costs and interest.

       SEVENTH: Plaintiff is, and has been at all times relevant herein, a resident and citizen

of the State of Ohio.

       EIGHTH: Estes Express Lines is a Virginia corporation with its headquarters and

principal place of business in Richmond, Virginia.

       NINTH: James Crowl is presently a Colorado citizen and a resident of Colorado Springs,

Colorado.




                                                2
       TENTH: James Crowl did not consent to removal of the case to Federal Court. Crowl’s

lack of consent was established through several conversations between counsel for Estes Express

Lines and counsel for James Crowl that took place between July 13, 2019 and July 15, 2019. For

this reason, and pursuant to 28 U.S.C. 1446(b)(2)(A), the case was not removable.

       ELEVENTH: On November 19, 2019, Plaintiff voluntarily dismissed her claim against

James Crowl.

       TWELFTH: The lawsuit may now be removed from the Common Pleas Court of

Montgomery County, Ohio to the United States District Court for the Southern District of Ohio

pursuant to 28 U.S.C. 1441(b) and (c); 28 U.S.C. 1446(b)(3); and 28 U.S.C. 1332 (a).

       THIRTEENTH: Defendant attaches hereto a copy of all process, pleadings and orders on

file in said state proceeding and a copy of the Notice of Filing Notice of Removal which

Defendant will serve upon Plaintiff promptly after the filing of this Notice of Removal, pursuant

to 28 U.S.C. § 1446(a). See Exhibit A.

       FOURTEENTH: Defendant will file a copy of the Notice of Removal with the Clerk of

Common Pleas Court of Montgomery County, Ohio immediately after filing hereof.

       FIFTEENTH: No further proceedings have commenced in this action in the Montgomery

County Court of Common Pleas other than what appears in Exhibit A.




                                               3
Respectfully submitted,



Christopher E. Cotter (84021)
ccotter@ralaw.com
Bradley A. Wright (47090)
bwright@ralaw.com
ROETZEL & ANDRESS, LPA
222 South Main Street, Suite 400
Akron, Ohio 44308
Direct: 330.849.6756
Telephone: 330.376.2700
Facsimile: 330.376.4577

Laura E. Salzman (95304)
lsalzman@ralaw.com
Roetzel & Andress, LPA
250 East Fifth Street, Suite 310
Cincinnati, Ohio 45202
Telephone: 513.361.0200
Facsimile: 513.361.0335

Attorneys for Defendant
Estes Express Lines




4
                                    PROOF OF SERVICE

The undersigned hereby certifies that on November 21, 2019, a true and accurate copy of the
foregoing has been filed electronically. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system and via email and pursuant to Civ.R. 5(B)(2)(c)
by mailing it by United States Mail to:

Thomas J. Intili
Mitchell J. Anderson
INTILI LAW GROUP, L.P.A.
2300 Far Hills Avenue
Dayton, Ohio 45419
Phone: 937.226.1770
Fax: 937.281.11562
tom@igattorneys.com; mitch@igattorneys.com

ATTORNEY FOR PLAINTIFF
KARA SCHAUF



                                                Attorneys for Defendant
                                                Estes Express Lines




                                               5
       14106898 _1
